NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                              FILED
                           FOR THE NINTH CIRCUIT
                                                                              AUG 31 2018
                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
CRAIG HANUS,                                     No.   17-55482

              Plaintiff-Appellant,               D.C. No.
                                                 5:16-cv-00922-DMG-KK
 and

NATIONAL UNION FIRE INSURANCE                    MEMORANDUM*
COMPANY OF PITTSBURGH,
PENNSYLVANIA, Lien Claimant,

              Claimant,

 v.

UNITED STATES OF AMERICA,

              Defendant-Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                     Dolly M. Gee, District Judge, Presiding

                           Submitted August 29, 2018**
                              Pasadena, California


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: WARDLAW, BYBEE, and IKUTA, Circuit Judges.

      Craig Hanus appeals from the district court’s grant of summary judgment to

the United States for his claim under the Federal Tort Claims Act (FTCA), 28

U.S.C. § 2674. We have jurisdiction under 28 U.S.C. § 1291.

      The district court did not err in holding that the United States was entitled to

summary judgment because, even if the United States knew of its independent

contractor’s unsafe practice and failed to exercise its authority to correct that

unsafe practice, “mere retention of the ability to control safety conditions is not

enough” to sustain a claim of negligent exercise of retained control. Hooker v.

Dep’t of Transp., 27 Cal. 4th 198, 209 (2002). Further, the district court did not err

in holding that there was no genuine issue of material fact as to whether the United

States furnished unsafe equipment since there is no evidence in the record that the

United States knew Hanus was using the equipment unsafely. McKown v. Wal-

Mart Stores, Inc., 27 Cal. 4th 219, 225 (2002). Though Hanus’s brief contains

references to inadequate lighting, he fails to raise the issue distinctly and therefore

forfeited it. Kohler v. Inter-Tel Techs., 244 F.3d 1167, 1182 (9th Cir. 2001).

AFFIRMED.




                                           2